Case 1:19-cv-03239-AT Document 73 Filed 06/23/20 Page 1 of 1

 

USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
IN RE GTX, INC. SHAREHOLDERS DATE FILED: 6/23/2020

LITIGATION

 

19 Civ. 3239 (AT)

 

ORDER

 

ANALISA TORRES, District Judge:

On June 23, 2020, the Court granted Defendants’ motion to dismiss the complaint, in an
order issued to the public docket applying redactions consistent with the parties’ prior sealing
requests approved by the Court. Sealing may no longer be warranted, however. By June 30,
2020, the parties shall file a letter to the Court stating whether they consent to the unsealing of
the Court’s opinion on the motion to dismiss, and if not, their justifications for any proposed
redactions.

Any redaction or sealing of a court filing must be narrowly tailored to serve whatever
purpose justifies the redaction or sealing and must be otherwise consistent with the presumption
in favor of public access to judicial documents. See, e.g., Lugosch v. Pyramid Co. of Onondaga,
435 F.3d 110, 119-20 (2d Cir. 2006). In general, the parties’ consent or the fact that information
is subject to a confidentiality agreement between litigants is not, by itself, a valid basis to
overcome the presumption in favor of public access to judicial documents. See, e.g., In re Gen.
Motors LLC Ignition Switch Litig., No. 14 MD 2543, 2015 WL 4750774, at *4 (S.D.N.Y. Aug.
11, 2015).

SO ORDERED.

Dated: June 23, 2020

New York, New York 2

ANALISA TORRES
United States District Judge
